FILED
                           NOT FOR PUBLICATION                              FEB 18 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



MICHAEL FORD,                                    No. 08-56522

             Plaintiff - Appellant,              D.C. No. 2:06-cv-03665-GW-E

  v.
                                                 MEMORANDUM *
HARTFORD LIFE AND ACCIDENT
INSURANCE COMPANY, a Connecticut
corporation; LONG TERM DISABILITY
PLAN OF BROWN AND SHARPE
MANUFACTURING COMPANY,

             Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. Wu, District Judge, Presiding

                      Argued and Submitted February 2, 2010
                               Pasadena, California

Before: SCHROEDER, FISHER and N.R. SMITH, Circuit Judges.

       In this ERISA action, Michael Ford appeals the district court’s judgment in

favor of the appellees, holding that defendant Hartford Life and Accident Insurance



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
Company (“Hartford”), the plan administrator, did not abuse its discretion in

terminating benefits under the Long Term Disability Plan of Brown & Sharpe

Manufacturing Company. While the case was pending in the district court, the

Supreme Court decided Metropolitan Life Insurance Co. v. Glenn, 128 S. Ct. 2343

(2008). The district court called for supplemental briefs on the Supreme Court

decision, but then concluded that Glenn did not require an analysis that materially

differed from that which was appropriate under prior Ninth Circuit law with

respect to application of the abuse of discretion standard.

       The district court, however, did not have the benefit of our intervening

opinion in Montour v. Hartford Life & Accident Insurance Co., 588 F.3d 623, 631-

32 (9th Cir. 2009), however, which held that MetLife — consistent with our en

banc decision in Abatie v. Alta Health and Life Ins. Co., 458 F.3d 955, 966-69 (9th

Cir. 2006) (en banc) — overruled in relevant part a significant prior line of Ninth

Circuit cases applying the abuse of discretion standard of review, including Jordan

v. Northrop Grumman Corp. Welfare Benefit Plan, 370 F.3d 869 (9th Cir. 2004)

and Bendixen v. Standard Insurance Co., 185 F.3d 939 (9th Cir. 1999). While the

parties were asked to discuss Montour in oral argument, they were not able to brief

it to this court.




                                           2
      Because the district court relied on overruled articulations of the abuse of

discretion standard, and because neither this court nor the district court has had the

benefit of full briefing and study of the current state of this circuit’s law under

now-controlling Supreme Court and circuit authority, we reverse the judgment and

remand the case to the district court to apply that authority in the first instance.

      REVERSED and REMANDED.




                                            3